327 So. 2d 106 (1976)
Larry Thomas McCLAIN, Appellant,
v.
STATE of Florida, Appellee.
No. X-347.
District Court of Appeal of Florida, First District.
February 18, 1976.
Richard W. Ervin, III, Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Gerry B. Rose, Asst. Atty. Gen., for appellee.
SMITH, Judge.
McClain urges on appeal that his insanity defense to the charge of escape was established as a matter of law by testimony of a psychiatrist for the defense. No opinion testimony was offered by the State. There was evidence, however, of the deliberate and stealthy nature of the escape and there was testimony by two lay witnesses for the State of McClain's normal and lucid conduct the night he escaped. That testimony distinguishes this case from Armstrong v. State, 30 Fla. 170, 206, 11 So. 618, 627 (1892), and presented a jury question on the issue of McClain's competence to commit the offense. See Byrd v. State, 297 So. 2d 22 (Fla. 1974). The judgment and sentence are
Affirmed.
BOYER, C.J., and MILLS, J., concur.